Per Curiam.

The sole question arising upon the bill of exceptions in this case is, whethér an action of assumpsit upon an implied promise can be maintained against a corporation. The ease of the Bank of Columbia v. Paterson’s administrators, decided in the supreme court of the United States,* and which is r referred to by this court in Danforth v. The Schoharie Turnpike, (12 Johns. Rep. 231.,) goes the full length of making corporations answerable upon implied promises. It is there laid down, that it is a sound rule of law, that, whenever a corporation is acting within the scope of the legitimate purposes of the corporation, all parol contracts made by its authorized agent are express promises of the corporation, and all duties imposed upon them by law, and all benefits conferred at their request, raise implied promises, for the enforcement of which an action will lie.
The evidence offered in the court below, in support of the action, showed conclusively that the services of the plaintiff were performed at the request of the defendants, and that they have advanced money to him on account of such services. This was amply sufficient to raise an implied promise to pay, and enough to maintain the action, according to the principles sanctioned in the case referred to, and which we are inclined to adopt. The judgment of the court below must, accordingly, be reversed.
Judgment reversed.

 7 Cranch's Rep. 297-307. (Feb. 1813.)